Citation Nr: 9921202	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-34 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for calcific bursitis or 
tendonitis of the left shoulder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to a total (100 percent) disability rating for 
compensation purposes based on individual unemployability due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January to July 1960, from 
October 1961 to August 1970, and from September 1972 to October 
1983.

Initially, this matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the regional 
office (RO) denied entitlement to TDIU.  In February 1996, the 
Board remanded this matter to the RO with instructions that the 
veteran be notified of the RO's October 1994 denial of service 
connection for a right shoulder disorder.  In May 1997, the 
veteran filed a notice of disagreement concerning the RO's denial 
of service connection for a left shoulder disorder and a right 
leg disorder.  He was provided a statement of the case which 
addressed those issues and thereafter he filed a timely 
Department of Veterans Affairs (VA) Form 9.


REMAND

In the VA Form 9 filed in December 1997, the veteran requested a 
hearing before a member of the Board at the local office of VA 
via video teleconference.  The file contains no indication that 
such a hearing has been scheduled or held, nor any indication or 
documentation that the veteran has withdrawn his request for such 
a hearing.

In June 1999, the RO notified the veteran by letter that he had 
been granted service connection for post-traumatic stress 
disorder (PTSD) and had been awarded a 100 percent rating for the 
disorder, effective from September 4, 1997.  The letter further 
advised the veteran that the award satisfied his appeal of the 
denial of TDIU.  However, the veteran applied for TDIU in May 
1993.  The issue of entitlement to TDIU from May 1993 to 
September 1997 remains before the Board.  However, such issue is 
inextricably intertwined with the issues of service connection 
for left shoulder and right leg disorders, as to which issues the 
veteran has requested a hearing before the Board.

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

The RO should schedule the appellant for a 
hearing before a Member of the Board at the 
RO via video teleconference.

Thereafter, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  The 
appellant may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.





		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


